DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/15/22 has been entered.  Claims 1- 17 are canceled.  Claims 31- 46 are added.  Claims 31- 46 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to the Specification is acknowledged and accepted.  The Specification Objection regarding the Brief Description of the Drawings made in the Non-Final Office Action, mailed 3/15/22 has been withdrawn. 
It is noted that since applicant cancelled claims 1- 17 and added new claims 31- 46, a new rejection is necessitated and accordingly, this is a Final Office Action.  In response to applicant’s argument on p. 5 of applicant’s Remarks, filed 6/15/22 with respect to new claims 31- 45 that, “claims 1- 30 are now cancelled, and replaced by new claims 31- 45, which correspond to the claims under examination,” the Office notes that new claims 31- 45 have a different claim scope than the cancelled claims 1- 17.  For example, independent claims 31, 35 and 41 no longer recite “longitudinal fibers” as recited in original claims 1, 5 and 11, and instead, simply recite “fibers,” which broadens the scope of the claims.  Additionally, new claim 35 recites “at least one continuous fiber between to the first and second sets of fibers” when original claim 5 recited “at least one continuous fiber adjacent to the first and second sets of fibers,” thereby changing the scope of the claim.  Thus, even if applicant had amended claims 1, 5 and 11 instead of cancelling them, the amendment would have necessitated a new rejection and a Final Office Action.
The references used in the Non-Final Office Action, mailed 3/15/22 are interpreted differently in order to reject the new claims.  Since the Office is using the same references from the earlier action, the Office will address applicant’s arguments made in the Remarks, filed 6/15/22.
Applicant’s arguments, see p. 5 of applicant’s Remarks, filed 6/15/22, with respect to new claim 31 have been fully considered and are persuasive because Peacock does not disclose the newly added limitation wherein a zone is entirely unoccupied by fibers.  
In response to applicant’s arguments, see p. 5 of applicant’s Remarks, filed 6/15/22 that Olson fails to disclose at least one zone surrounding the inflatable balloon required by claim 31 because shaft 18 is not a balloon.  The Office reiterates that the balloon in Fig. 11B, which is made using the same method of making shaft 18, does in fact disclose at least one zone surrounding the inflatable balloon as pointed out in the Annotated Fig. 11B below.
In response to applicant’s arguments, see p. 5 of applicant’s Remarks, filed 6/15/22 that Tilson fails to disclose a first set of at least two axially aligned first fibers creating a first discontinuity, a second set of at least two axially aligned second fibers creating a second discontinuity spaced circumferentially from the first discontinuity, and at least one continuous fiber between to the first and second sets of fibers as required by claim 35, applicant is directed to the new interpretation of the Tilson reference below.  It is noted that since the new claim 35 does not have a specific length requirement for a “continuous fiber,” the uninterrupted fibers extending 80- 60% of the length of the balloon are interpreted as a “continuous fiber” (Tilson - - Ps. [0206], [0354]).
In response to applicant’s arguments, see pp. 5- 6 of applicant’s Remarks, filed 6/15/22 that Tilson fails to disclose at least three fibers juxtaposed in a circumferential direction as required by new claim 41, the Office respectfully submits that since the claim requires “at least three fibers juxtaposed in a circumferential direction,” and since the totality of the fibers of balloon in fig. 40C are all juxtaposed in a circumferential direction, Tilson meets that claim limitation.  Three fibers (A, B, C) that are juxtaposed in a circumferential direction are pointed out in Annotated Fig. 40C below.  It is noted that there is no requirement that, out of the totality of the fibers, the first fiber, second fiber and third fiber are juxtaposed in a circumferential direction. 
In response to applicant’s arguments, see p. 6 of applicant’s Remarks, filed 6/15/22 that Chen fails to teach or suggest a continuous fiber as required by new claim 35, the Office respectfully submits that any one of the apparently short fibers 22 shown in Fig. 3 can also be interpreted as a “continuous fiber” because the new claim 35 does not have a specific length requirement for a “continuous fiber.”  Alternatively, it is reiterated that Chen teaches that a fiber can be continuous since the length of the fiber 12 may be substantially the same length of the balloon (Col. 3, l. 63- 65).  
Claim Objections
Claim 35 is objected to because of the following informalities:  line 5- ‘and at least one continuous fiber between to the first and second sets of fibers’ should be amended to - - and at least one continuous fiber between [[to]] the first and second sets of fibers - - to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 43- 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the two or more zones" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant meant to depend claim 34 off of claim 33, which introduces “two or more zones” or whether applicant meant for claim 34 to introduce “two or more zones” such as by reciting, - - The apparatus of claim 31, [[the]] two or more zones of the plurality of zones are located on a generally cylindrical portion of the inflatable balloon. - - For the purposes of examination, the Office is interpreting claim 34 as reciting - - The apparatus of claim 31, [[the]] two or more zones of the plurality of zones are located on a generally cylindrical portion of the inflatable balloon. - -.
Claims 43 (line 1) and 44 (line 1) recites the limitation "the plurality of fibers.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to introduce a new, different plurality of fibers - - wherein [[the]] a plurality of fibers are - - or whether applicant intended to refer to the at least three - - wherein the at least three fibers are - -.  For the purposes of examination, claims 43 and 44 are interpreted as reciting- - wherein the at least three fibers are - -.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31- 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Pub. No. 2009/0012610 A1).  Olson is cited in the IDS filed 3/31/20.

    PNG
    media_image1.png
    661
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    768
    919
    media_image2.png
    Greyscale

Regarding claim 31, Olson discloses an apparatus for performing a medical procedure, comprising: 
an inflatable balloon (14, 600, 650) (Figs. 1- 2, 11A- 11B) including a wall having a plurality of fibers (34, 614, 690) (Figs. 2, 11A- 11B) (Ps. [0061], [0071], [0101], [0103] - - since balloon 14, 600, 650 can be formed by the same processes applicable to shaft 18 shown in Annotated Fig. 2 above, including magnetically alignable fibers 34, 614, 690 oriented parallel to the longitudinal axis "L", any of inflatable balloons 14, 600, 650 include a wall having a plurality of fibers), the wall including at least one zone (Z1- Z4) (See Annotated Fig. 2 and Annotated Fig. 11B) surrounding the inflatable balloon (14, 600, 650) in a circumferential direction entirely unoccupied by fibers.
Regarding claim 32, Olson further discloses wherein the at least one zone (Z1- Z4) is located on a generally cylindrical portion of the inflatable balloon (14, 600, 650) (See Annotated Fig. 2, Figs. 11A- 11B) (Ps. [0101]- [0102] - -fibers 614 are aligned at each of the waist sections 620 and 630 of balloon 600; aligned magnetically alignable fibers 690 to body portion 670).
Regarding claim 33, Olson further discloses wherein the at least one zone (Z1- Z4) comprises two or more zones (Z1- Z4) surrounding the inflatable balloon (14, 600, 650) in a circumferential direction that are entirely unoccupied by fibers (See Annotated Fig. 2 and Annotated 11B).
Regarding claim 34 in view of the rejection under 35 USC 112(b) above, Olson further discloses wherein the two or more zones (Z1- Z4) are located on a generally cylindrical portion of the inflatable balloon (14, 600, 650) (See Annotated Fig. 2 and Annotated Fig. 11B).

Claim(s) 35- 37 and 39- 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peacock, III (US Pat. No. 6,234,995 B1).  Peacock is cited in the IDS filed 3/31/20.

    PNG
    media_image3.png
    393
    897
    media_image3.png
    Greyscale

Regarding claim 35, Peacock discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (170) (Figs. 7A, 7B) (Col. 24, l. 46- 57 - - external shunt valve 170 is an inflatable balloon) including a wall having a plurality of fibers (175, 176) (Figs. 7A, 7B) (Col. 24, l. 64- Col. 25, l. 10 - - radially oriented fibers (175) and longitudinal fibers (176)), including a first set of at least two axially aligned first fibers (F1-A, F1-B) (See Annotated Fig. 7A) creating a first discontinuity (D1) (See Annotated Fig. 7A), a second set of at least two axially aligned second fibers (F2-A, F2-B) (See Annotated Fig. 7A) creating a second discontinuity (D2) (See Annotated Fig. 7A) spaced circumferentially from the first discontinuity (D1), and at least one continuous fiber (C1, C2) (See Annotated Fig. 7A - - shown as dashed double arrows to represent radially oriented fibers 175) between to the first (F1-A, F1-B) and second (F2-A, F2-B) sets of fibers (Col. 24, l. 63- 67 - - Proximal portion (171) and distal taper (173) each include similar radially oriented fibers (175) and also longitudinal fibers (176), whereas distal shoulder (172) includes similarly radially oriented fibers (175) and does not include longitudinal fibers; it is noted that the discontinuity is formed from and between the longitudinal fibers 176; it is also noted that the continuous fiber is a radially oriented fiber 176 extending between both first and second sets of axially aligned fibers as shown in Annotated Fig. 7A).
Regarding claim 36, Peacock further discloses wherein the first discontinuity (D1) is located on a generally cylindrical portion of the inflatable balloon (170) (See Annotated Fig. 7A, Figs. 7A, 7B) (Col. 24, l. 58- 67 - - since discontinuity (D1) is not located on distal taper (173), discontinuity (D1) is located on a generally cylindrical portion of the inflatable balloon).
Regarding claim 37, Peacock further discloses wherein the second discontinuity (D2) is located on the generally cylindrical portion of the inflatable balloon (170) (See Annotated Fig. 7A, Figs. 7A, 7B) (Col. 24, l. 58- 67 - - since discontinuity (D2) is not located on distal taper (173), discontinuity (D2) is located on a generally cylindrical portion of the inflatable balloon).
Regarding claim 39, Peacock further discloses wherein the first and second discontinuities (D1, D2) are aligned in a circumferential direction (See Annotated Fig. 7A).
Regarding claim 40, Peacock further discloses wherein the at least one continuous fiber (C1, 2C) comprises a plurality of continuous fibers (See Annotated Fig. 7A - - dashed double arrows represent radially oriented fibers 175).

Claim(s) 35- 37 and 39- 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilson et al. (US Pub. No. 2013/0190796 A1).  Tilson is cited in the Non-Final Office Action, mailed 3/15/22.

    PNG
    media_image4.png
    822
    889
    media_image4.png
    Greyscale

Regarding claim 35, Tilson discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (20) (Figs. 4A, 5, 6A, 9G, 40A- 41B, 45A- 45B) including a wall (22, 76, 74, 196) (Figs. 1B, 4B- 4C, 6B- 7C, 8C- 8D) having a plurality of fibers (86a, 86b, 87b) (Figs. 9G, 40A- 40C) (Ps. [0171], [0194], [0204] - - balloon wall 22 can be made from panels 76, 74, 196, which may comprise film, reinforcement material or adhesive or combinations thereof, including multiple reinforcement fibers, balloon 86 reinforcement fibers have a latitudinal component (86a) and longitudinal component (86b, 87b) which are both shown in Fig. 9G and are applicable to Fig. 40C), including a first set of at least two axially aligned first fibers (F1-A, F1-B) creating a first discontinuity (D1) (See Annotated Fig. 40C) (Figs. 9G, 9J, 40B- 40C) (Ps. [0206], [0348] - -Fibers 86b and 87b can be separated by fiber separation areas 614), a second set of at least two axially aligned second fibers (F2-A, F2-B) creating a second discontinuity (D2) spaced circumferentially from the first discontinuity (D1) (See Annotated Fig. 40C), and at least one continuous fiber (C, C2) (See Annotated Fig. 40C) between the first (F1-A, F1-B) and second sets of fibers (F2-A, F2-B) (See annotated Fig. 40C showing continuous fiber (C, C2) disposed between  first (F1-A, F1-B) and second sets of fibers (F2-A, F2-B)) (Ps. [0206], [0354] - - since fibers 86b and 87b have uninterrupted lengths that are (80% - 60%) less than the length of the balloon, the uninterrupted lengths of fiber located between the first and second sets pointed out in the Annotated Fig. 40C are considered continuous fibers (C, C2); it is noted that the claim does not have a specific length requirement for a “continuous fiber”).
Regarding claim 36, Tilson further discloses wherein the first discontinuity (D1) is located on a generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 40C, Figs. 9G, 9J, 40B- 40C).
Regarding claim 37, Tilson further discloses wherein the second discontinuity (D2) is located on a generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 40C, Figs. 9G, 9J, 40B- 40C).
Regarding claim 39, Tilson further discloses wherein the first and second discontinuities (D1, D2) are aligned in a circumferential direction (See Annotated Fig. Fig. 40C) (P. [0349] - - Fiber separation areas 614 are located on fiber separation bands 617 which are aligned in a circumferential direction).
Regarding claim 40, Tilson further discloses wherein the at least one continuous fiber (C, C2) comprises a plurality of continuous fibers (C, C2) (See Annotated Fig. 40C).
Regarding claim 41, Tilson discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (20) (Figs. 4A, 5, 6A, 9G, 40A- 41B, 45A- 45B) including a wall (22, 76, 74, 196) (Figs. 1B, 4B- 4C, 6B- 7C, 8C- 8D) bounding a compartment capable of containing an inflation fluid, the inflatable balloon (20) having at least three fibers (consider all fibers of balloon in fig. 40C, three of which are labelled as A, B, C) (See Annotated Fig. 40C below) juxtaposed in a circumferential direction, including a first fiber (F1) having a first discontinuity (D1), a second fiber (F2) having a second discontinuity (D2), and a third fiber (F3) having a third discontinuity (D3), wherein the first (D1) and third (D3) discontinuities are aligned in the circumferential direction and the second discontinuity (D2) is offset from the first (D1) and third (D3) discontinuities in a longitudinal direction (See Annotated Fig. 40C).  It is noted that there is no requirement that the first fiber, second fiber and third fiber, are juxtaposed in a circumferential direction. Instead, the “at least three fibers” are juxtaposed in a circumferential direction.  Consider when all of the fibers of the prior art of Tilson are considered the “at least three fibers juxtaposed in a circumferential direction”, the “at least three fibers” including the claimed first, second, and third fibers (F1, F2 and F3 in the annotated figure). 


    PNG
    media_image5.png
    941
    912
    media_image5.png
    Greyscale



Regarding claim 42, Tilson further discloses further including a fourth fiber (F4) juxtaposed with the third fiber (F3) (See Annotated Fig. 40C above showing fourth fiber (F4) side by side with third fiber (F3)), and having a fourth discontinuity (D4) aligned with the second discontinuity (D2) in the circumferential direction and offset from the first (D1) and third (D3) discontinuities in the longitudinal direction (See Annotated Fig. 40C).
Regarding claim 43 in view of the rejection under 35 U.S.C. 112(b) above, Tilson further discloses wherein the plurality of fibers (which includes A- C, F1- F4) are applied over a base balloon (20) (See Figs. 4B- 4C, 6B- 7C, 8C- 8D) (Ps. [0171], [0174], [0347] - - the plurality of longitudinal fibers (86b, 87b) in wall (22, 76, 74, 196) are applied over a base balloon comprising several layers of walls (22, 76, 74, 196) as shown in Figs. 4B- 4C, 6B- 7C in particular; it is noted that since applicant’s balloon 10 is formed by layering longitudinal fibers over an underlying and included base balloon 11 as shown in applicant’s Fig. 1A, Tilson similarly discloses layering a fiber panels over underlying and included panels forming a base balloon).
Regarding claim 44 in view of the rejection under 35 U.S.C. 112(b) above, Tilson further discloses wherein the plurality of longitudinal fibers (A- C, F1- F4) are inelastic (Ps. [0022], [0275] - - fibers are high-strength, inelastic fibers).
Regarding claim 45, Tilson further discloses further including at least one circumferential fiber (86a) (See Fig. 9G) (Ps. [0194], [0206] - - balloon 86 reinforcement fibers have a latitudinal component (86a) and longitudinal component (86b, 87b) which are both shown in Fig. 9G and are applicable to Fig. 40C; Latitudinal reinforcement fibers 86a can be substantially perpendicular to the balloon longitudinal axis 26. Latitudinal reinforcement fibers 86a can be multiple fibers or a continuously wound single fiber).
Regarding claim 46, Tilson further discloses wherein the at least one circumferential fiber (86a) overlies the at least three fibers (A, B, C) (See Fig. 9G - - showing each latitudinal reinforcement fiber 86a overlying a respective longitudinal fiber 86b, the at least three fibers (A, B, C) each being a longitudinal fiber 86b).

Claim(s) 41- 42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pat. No. 6,977,103 B2).  Chen is cited in the Non-Final Office Action, mailed 3/15/22.

    PNG
    media_image6.png
    888
    903
    media_image6.png
    Greyscale


Regarding claim 41, Chen discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (20) (Figs. 2- 3) including a wall bounding an compartment capable of containing an inflation fluid, the inflatable balloon having at least three fibers (F1, F2, F3) (See Annotated Fig. 3) juxtaposed in a circumferential direction (Col. 3, l. 47- 48 - - Micro-fibers 12 are oriented along and about the longitudinal axis 22 of the balloon, and of the plurality of fibers 12, there are at least three (F1, F2, F3)), including a first fiber (F-A) having as first discontinuity (D1), a second fiber (F-B) having a second discontinuity (D2), and a third fiber (F-C) having a third discontinuity (D3), wherein the first and third discontinuities (D1, D3) are aligned in the circumferential direction and the second discontinuity (D2) is offset from the first and third discontinuities (D1, D3) in a longitudinal direction (See Annotated Fig. 3).  It is noted that there is no requirement that the at least three fibers be the same as the first fiber, second fiber and third fiber.
Regarding claim 42, Chen further discloses further including a fourth fiber (F-D) juxtaposed with the third fiber (F-C), and having a fourth discontinuity (D4) aligned with the second discontinuity (D2) in the circumferential direction and offset from the first and third discontinuities (D1, D3) in the longitudinal direction (See Annotated Fig. 3).
	Regarding claim 44, Chen further discloses wherein the plurality of longitudinal fibers (12) are inelastic (Col. 3, l. 47- 60 - - The fibril component may be any rigid-rod or semi-rigid-rod thermoplastic material which comprises 0.1 to about 25 percent, and more preferably from about 0.5 to about 20 percent by weight of the micro-composite material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 35- 40 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US Pat. No. 6,977,103 B2).

    PNG
    media_image7.png
    837
    887
    media_image7.png
    Greyscale

Regarding claim 35, Chen discloses an apparatus for performing a medical procedure, comprising:
an inflatable balloon (20) (Figs. 2- 3) including a wall having a plurality of fibers (12) (Figs. 1- 3) (Col. 3, l. 47- 48 - - Micro-fibers 12 are oriented along and about the longitudinal axis 22 of the balloon), including a first set of at least two axially aligned first fibers (F1-A, F1-B) creating a first discontinuity (D1), a second set of at least two axially aligned second fibers (F2-A, F2-B) creating a second discontinuity (D2) spaced circumferentially from the first discontinuity (D1), and at least one continuous fiber (C1, C2) between the first (F1-A, F1-B) and second (F2- A, F2-B) sets of fibers (See Annotated Fig. 3 - - the encircled dash identified as Continuous Fiber (C1, C2) itself is considered a continuous fiber between the first and second sets of fibers because a single dash is an uninterrupted length of fiber).  It is noted that the claim does not have a specific length requirement for a “continuous fiber.”
Alternatively, the Office submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inflatable balloon wall to include at least one continuous fiber because a mixture of fiber lengths would provide a varying degree and type of radial expansion while also reducing longitudinal expansion by varying degrees (Col. 5, l. 26- 33).  The motivation for the modification would have been to provide varying limits to undesirable longitudinal expansion (Col. 2, l. 6- 13 - - orientation of the fibril structure can limit longitudinal expansion of the balloon and allow the balloon to expand radially as desired, but minimally, or not at all in the longitudinal direction if the fibrils are parallel to the balloon axis).  Moreover, since Chen anticipates that the fiber length may be substantially the same length of the balloon (Col. 3, l. 63- 65), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art to include at least one continuous fiber within the wall of the inflatable balloon (See Annotated Fig. 3 - - showing fibers extending longitudinally between the first (F1-A, F1-B) and second (F2- A, F2-B) sets of fibers as indicated by the dashed arrows in Annotated Fig. 3).  In re Aller, 105 USPQ 233.
Regarding claim 36, Chen further discloses wherein the first discontinuity (D1) is located on a generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 3).
Regarding claim 37, Chen further discloses wherein the second discontinuity (D2) is located on the generally cylindrical portion of the inflatable balloon (20) (See Annotated Fig. 3).
Regarding claim 38, Chen further discloses further including a third fiber (F3) creating a third discontinuity (D3) axially aligned with and spaced from the first discontinuity (D1) (See Annotated Fig. 3).
Regarding claim 39, Chen further discloses wherein the first (D1) and second (D2) discontinuities are aligned in a circumferential direction (See Annotated Fig. 3).
Regarding claim 40, Chen further encompasses or makes obvious wherein the at least one continuous fiber (C1, C2) comprises a plurality of continuous fibers (C1, C2 (See Annotated Fig. 3) (Col. 3, l. 63- 65; Col. 2, l. 6- 13).  Since the length of the fiber 12 may be substantially the same length of the balloon, it would have been obvious as a matter of design choice, in order to vary the longitudinal expansion of the balloon, and the mere duplication of the essential working parts of a device involving only routine skill in the art, to design a balloon with more than one continuous fiber.  See rejection of claim 41 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771